 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDCowcLvsIoNs or LAw1.The Company is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Federation of Glass, Ceramic & Silica Sand Workers of America, CIO,American Flint Glass Workers' Union of North America, AFL,and its LocalNo. 1007, severally,are labor organizations and admit to membership employeesof the Company.-3.The Company has not engaged in unfair labor practices within the meaningof Section 8 (a) (1) and(2) of the Act.[Recommendations omitted from publication in this volume.]JAMESTROMPSON &Co.,INC.andTExTiLEWORKERS UNION OrAMERRICA, CIO.Case No. & -CA-1762.August 5, 1952Decision and OrderOn December 12, 1951, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in any unfair labor practice alleged inthe complaint and recommending that the complaint be dismissed inits entirety,as setforth in the copy of the Intermediate Report attachedhereto.Thereafter, the General Counsel and the charging Union filedexceptions to the Intermediate Report and supporting briefs.TheRespondent filed exceptions to certain findings made in the Inter-mediate Report and to certain rulings made by the Trial Examiner atthe hearing, together with a brief in support of the Trial Examiner'sultimate conclusions.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed 2The ruling are hereby affirmed.The Board has consideredtlie Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and finds merit in the exceptions of the General Counsel andthe Union, and no merit in the Respondent's exceptions .3Because of1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Rerzog and Members Styles and Peterson].2The Respondent contends that the Trial Examiner erred in admitting evidence as toemployer solicitation of individual strikers to abandon the strike involved in this case onthe ground that such conduct was not pleaded in the complaint or in the General Counsel'sbill of particulars.There is no merit in this contention as the issue was fully litigated'at the hearing and the Respondent does not show that it was prejudiced in any respectby the absence of such pleadings.s The Respondent also filed a motion to strike the Union's exceptions and brief "onthe ground that it is a scurrilous document,which without any basis in the record orelsewhere,impugns the motives of the Trial Examiner,and accuses him of deliberatedishonesty."We hereby deny this motion.The Union's exceptions and brief do notexceed the bounds of proper argument.100 NLRB No. 68. JAMES THOMPSON & CO., INC.457the Board's disagreement with the Trial Examiner, as hereinafter setforth, we make our own findings of fact, conclusions of law, and order .4Summary of EventsThe facts giving rise to this proceeding are substantially as follows:The Respondent, a corporation, operates a textile manufacturingplant in Valley Falls, New York.The principal owners of the plantand officers of the corporation are Arthur Judell and Robert Judell,who have their principal office in New York City, about 150 miles dis-tant from the Valley Falls plant.The plant, which employs morethan 70 production and maintenance workers, is operated by a plantsuperintendent, Frank V. Flanagan, who has sole charge of the plantsubject to the control of the owners.Customarily Robert Judell visitsthe plant about every 2 weeks.On October 4, 1950, the Union's area representative, Sy Cohen,called Flanagan on the telephone. In the telephone conversationwhich ensued, Cohen in substance asserted that the Union representeda majority of the Respondent's plant employees and requested a con-ference for the purpose of negotiating a collective bargaining agree-ment; Flanagan replied that he doubted that the Union representeda majority of the employees.Thereupon Cohen offered to submitsigned union membership cards to a check by a third party, such asa clergyman, or to have an election to determine the Union's majoritystatus under the auspices of the New York State Mediation Board.When Flanagan insisted that he would handle the matter by calling ameeting of the employees that afternoon, the conversation terminated.Shortly thereafter, Flanagan posted on the plant bulletin board acompany notice which made reference to the employees' union activityand called a meeting of employees to be held in the plant at 1 p. m.to discuss the matter.'Before noontime on October 4, 1950, according to the credible testi-mony of Flanagan, whom the Trial Examiner found to be a reliablewitness, Flanagan questioned employees concerning their union activ-ity and as to the composition of the Union's bargaining committee.He also told one employee that the Respondent planned to give awage raise and appealed to this employee "to live with" Flanaganuntil this could be accomplished, as more fully appears in the Inter-mediate Report and hereinafter.About noon on October 4, 1950, Cohen met with the employees andreported that Flanagan would not meet with the Union. The em-*we adopt the Trial Examiner's commerce findings, credibility resolutions whereverthey have been made, and any other findings consistent with our Decision herein.Before holding the 1 p.m. meeting,Flanagan communicated by telephone with the7udells. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees discussed the events of the morning, particularly Flanagan'sconduct.Cohen warned the employees against possible employerreprisals and counseled boycott of the 1 p. m. meeting and-strikeaction, leaving to the employees the decision as to what course theyshould take.The employees then decided to boycott the 1 p. m.meeting and to resort to a strike.-The 1 p. m. meeting was attended by a substantial minority of theemployees.According to the undisputed testimony of the Respond-ent's witnesses, including Flanagan and employees Jesse Slater andViola Monohan, whom we credit, Flanagan in substance stressed thatunion organization was economically unfeasible because of the obso-lete condition of the plant, but promised that the Respondent wouldgrant a general wage increase and urged the employees to returnto work .6A substantial majority of the employees in the bargainingunit did not return to work after the meeting, and shortly thereafterthe Union established a picket line at the plant.During the strike, which the Union offered to terminate on Jan-uary 10, 1951, the Respondent solicited individual strikers to abandonthe strike and return to work and to induce other strikers to do so, inseveral instances promising a benefit or threatening reprisals, andgranted a general wage increase admittedly in part to reward non-strikers and replacements for crossing the Union's picket line, asmore fully set forth below.On January 10, 1951, the Union wrote a letter to Arthur Judell,the Respondent's president, in which the Union made two requests :(1)To reemploy all strikers; and (2) to bargain collectively. Inlanguage, neither request was conditioned upon the granting ofthe other 7On January 16, 1951, the Respondent replied that, with respectto reemployment, it "stands ready to take back as many of the strikersas ispossible, and without discrimination"; 8 with respect to the re-quested bargaining conference, the Respondent said that it believes"that your Union never has represented the requisite majority." Inthis letter, the Respondent also stated that it desired to await the re-sults of an election, previously scheduled by the Board but which hadbeen postponed as a result of the filing of union charges alleging arefusal to bargain.Further correspondence was exchanged betweenthe parties in February 1951, in which in substance the Union of-fered to send a representative to arrange with the Respondent for the6Although the Trial Examiner relates the "general import" of Flanagan's speech at the1p.m. meeting in his Intermediate Report, the Trial Examiner does not mentionFlanagan's statements with respect to the wage increase or to returning to work.'The letter is set forth in the Intermediate Report,section III, B, 1, c.8The Respondent's payroll for the period ending on January 14,1951,contains thenames of 61 employees;and, shortly thereafter,the Respondent had a full complementof employees. JAMES THOMPSON & CO., INC.459reinstatementof the strikers and withdrewits bargaining requestpending disposition of the Union's pending charge, but the Respondentrefusedto meet with the Union for any purpose.During the period immediately following the Union's offer to re-turn the strikers to work, a limited number of the remaining strikers,somehaving abandoned the strike before January 10, 1951, indi-vidually applied to the Respondent for reinstatement.The Respond-ent followed a policy of insisting that the strikers sign an applicationlist for employment and treating the matter of their reinstatement onan individual basis.Some strikers refused to sign the list, whereuponthe Respondent denied them reinstatement.About 11 strikers signedthe list.Of these, 5 were not reinstated.Of the 5,1 striker, sometimeafter signing the list, decided not to accept reinstatement, and 1 de-manded a lighter job when he applied. Altogether, about 33 strikershave not been reinstated.The complaint in this proceeding alleges in substance: (1) That theRespondent, among other things, interrogated its employees concern-ing their union affiliations, threatened them with reprisals if theyjoined or assisted the Union, promised and granted a wage increaseto its employees for the purpose of discouraging membership in orrendering assistance to the Union, and refused to bargain collectivelywith the Union as the representative of the employees; (2) that theemployees ceased work concertedly and went on strike; (3) that thestrike was caused and/or prolonged by the Respondent's unfair laborpractices; and (4) that the Respondent refused and continues to refuseto reinstatethe strikers named in the complaint, all in violation ofSection 8 (a) (1), (3), and (5) of the Act.Conclusions1.The allegation of a refusal to bargainA. The Union's majority in an appropriate unitWe find, in agreement with the Trial Examiner, that all productionand maintenance employees and truck drivers, with certain specifiedexclusions, constitute a unit appropriate for collective bargainingpurposes within the meaning of the Act."The Respondent contends that the Union never represented a ma-jority of the employees and that, even if it did, the Union obtaineditsmajority status by making coercive statements in the course ofsoliciting union membership cards.We reject these contentions asbeing without merit.This.. is the same unit previously found to be appropriate by the Board inJamesThompson &Co., Inc.,Case No. 2-RC-2882, decided December 19, 1950 (unpublished). 460DECISIONSOF NATIONALLABeR`.RELATIONS BOARDWe are satisfied from a review of the record, as was the Trial Exam-iner, that the Union represented a numerical majority of the em-ployees before the Union made its bargaining request on October 4,1950.The Respondent's payroll for the week ending October 8, 1950,lists 75 employees, including 2 watchmen whom the Board excludedfrom the appropriate unit in the representation proceeding, thus leav-ing 73 employees in the appropriate unit 10Of 47 union membershipcards introduced in evidence, which were sufficiently authenticatedat the hearing, at least 38 cards were signed on October 3 and atleast 40 were signed before 10 a. in. on October 4, 1950, when theUnion made its bargaining request.Moreover, a majority of theemployees in the unit began a strike for union recognition at noontimethat day."'At the hearing seven employees 12 testified in substance that theywere told by union solicitors that they would lose their jobs unlessthey signed union membership cards. In three instances, such state-ments were attributed to Sy Cohen, the Union's area representative;in three other instances, to Pat Kelley, an active union solicitor andan employee member of the Union's plant bargaining committee;and, in one instance, to Harold Stedman, an ordinary rank-and-fileemployee, who participated in no other union solicitation so far asappears.Stedman did not testify at the hearing; Cohen and Kelleydenied making such statements.The Trial Examiner found it un-necessary to resolve the conflict in testimony, as he recommended dis-missal of the refusal-to-bargain allegation on other grounds, indicatedbelow.We shall assume, without deciding, that these statements weremade as testified by the seven employees referred to above.13Assumingarguendothat the statements were coercive, the Unionhad majority status even if the cards' obtained by such statementsare not counted.As stated above, there were 73 employees in theunit and 47 cards in evidence.At least 40 of these cards were signedbefore 10 a. in. on October 4, 1950, when the Union made its firstbargaining request 14Of these 40, there is testimony that such a state-ment was made to one of the signers, Jesse Slater, before he signed10We find, as contended by the Respondent,that there were no supervisory or managerialemployees at its Valley Falls plant other than Plant Superintendent Flanagan and OfficeManager John Spence neither of whom is listed on the payroll referred to above.11 Contrary to a contention of the Respondent,the record does not establish that theUnion coerced the employees to strike.12Dora Masterson,Helen O'Connor,Cyrus Thurbur,Davena Rennie,Jesse Slater, HelenSweeney,and Mary Cooke.13Of the seven statements,one was made in the presence of an employee who was not inthe unit and did not sign a card ; one was made in the presence of two employees who arealso included in the group of seven; another statement was made in the presence of anemployee who had signed a union membership card on the day before;and a fourth state-ment was made in the presence of an employee who signed a card and became a member ofthe Union's plant committee on the same day.11This calculation omits the cards signed by M. Sweeney,C. Thurber, D. Rennie,D. Mas-terson, C. Carknard,M. Cox,and H.Sweeney. JAMES THOMPSON & CO., INC.461a card, and that a similar statement was uttered in the presence ofanother signer, Ernest Grogan.Deducting these 2 cards, however,the Union still had 38 valid cards. Stated otherwise, at most, 3 ofthe 7 statements were madebeforethe Union's bargaining request;of these, 1 statement was made to an employee who did not signa card.Clearly 4 of the 7 statements were madeafterthe Union'sbargaining request.Deducting all 6 cards, the Union still had 41valid cards, of which at least 38 were signed before the Union's bar-gaining request.Moreover, none of the 6 who signed these cards, orany other -employee who signed a card, ever notified the Union, theRespondent, or the Board, before this proceeding, that he did notdesire to be represented by the Union. Indeed, at a meeting of theUnion, on the night of October 3, 1950, attended by about 50 em-ployees, the Union asked the employees whether they desired to with-draw from the Union, and none indicated that he did.On the basis of the foregoing, we conclude that the Union repre-sented anuncoercedmajority of the Respondent's employees in anappropriate unit at all times material herein 15B. The refusal to bargainThe Trial Examiner found that the Respondent did not unlawfullyrefuse to bargain collectively on October 4,1950, or at any time there-after in substance for the following reasons: (a) Flanagan did notrefuse to meet with the Union, but at most temporized; (b) the Re-spondent had a bona fide doubt as to the Union's majority status; and(c) the Union did not go far enough in forcing its demand for recog-nition or in bringing its majority status to the attention of the properofficials of the Respondent, and thus the Respondent's good faith wasnever put to a test.We do not agree.On October 4, 1950, when the Union made its first request for a bar-gaining conference, Plant Superintendent Flanagan stated that hedoubted that the Union represented a majority of the employees, andmade it clear that the Respondent would not meet with the Union forthat reason.Although Cohen, the Union's representative, offered todemonstrate that the Union enjoyed majority status by submitting itsunion membership cards to a check by an impartial third party, suchas a clergyman, or to an election to be conducted by the New YorkStateMediation Board, Flanagan took the position that he wouldhandle the matter by calling a meeting of the employees.Flanaganthen proceeded to question employees concerning their union activity15We find no merit in Respondent's contention that if any of the statements are coer-cive. all of the Union's card should be treated as invalid designations.See, e. g.,Top ModeMfg.Co.,97 NLRB 1273;Safeway Stores,99 NLRB 48;N. L. R. B.v.Karp Metal ProductsCo , Inc,134 F. 2d 954(C.A. 2) ; N.L. R. B. v. Dadourian Export Co.,138 F. 2d 891(C. A. 2). 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDand as to the composition of the Union's bargaining committee, in oneinstance promising a wage increase if the employee would continue to"live with" him.Flanagan also promptly called a meeting of the em-ployees and sought to dissuade them from resorting to union organi-zation by, among other things, promising a general wage increase.Such direct dealing with the employees, in the face of a prior bargain-ing request by the Union which claimed and enjoyed majority status,in itself constituted a refusal to bargain with the Union, because itviolated the essential principle of collective bargaining, and com-pletely negated the Respondent's asserted good faith in refusing todeal with the Union1e The Respondent's lack of good faith in resist-ing the Union's request for bargaining is further shown by its otherconduct violative of Section 8 (a) (1) of the Act, consisting chiefly ofsolicitation of individual strikers to abandon the strike, coupled withpromises of benefit and threats of reprisal, shortly after the strike be-gan, as more fully set forth hereinafter.We find that Respondent'srefusal to recognize and meet to deal with the Union on October 4,1950, was not motivated by any asserted good faith doubt as to theUnion's majority status, but rather by a rejection of the collective bar-gaining principle and a desire to gain time within which to destroythat majority 1'In finding that the Union's initial bargaining request in this casewas not made upon a proper company official, the Trial Examinerrelied upon the Board's decision inBausch t Lomb Optical Company,69 NLRB 1104. In that case, the Board dismissed a refusal-to-bar-gain complaint where the union made its bargaining request to anemployer's labor relations counselor at the very plant where companyofficialsmaintained their headquarters.However, more recently, inSomerset Classics Inc.,90 NLRB 1676, enfd. in 193 F. 2d 613 (C. A.2), where, as here, the union's bargaining request was made upon theonly company representative stationed at the plant, the Board factu-ally distinguishedBausch & Lombon the ground indicated and heldthat it was inapplicable to such a situation.We conclude that PlantSuperintendent Flanagan, who had sole charge of the Valley Fallsplant subject to the control of absentee owners, had at least ostensibleauthority to receive a bargaining request, and thus was a proper per-son to whom to address the Union's bargaining request. It is signifi-cant in this respect that Flanagan did not assert any lack of authorityon his part or refer Cohen to the Judells, and Flanagan in effect bar-gained directly with the employees rather than with the Unionafterhe had communicated with the Judells.Moreover, when the Union16 See, e. g.,Geigy Company,Inc.,99 NLRB 822;Reeder Motor Co.,96 NLRB 831."See,e.g.,Everett Van Kleeck d Company,Inc,88 NLRB 785, enfd. 189 F. 2d 516(C. A. 2) ; Joy Silk Mills,85 NLRB 1263, enfd.185 F.2d 732(C. A. D. C.) ;Dismuke Tireand Rubber Company, Inc.,93 NLRB 479;Geigy Company, Inc.,99 NLRB 822. JAMES THOMPSON & CO., INC.463addressed a written request to bargain to President Judell on January10, 1951, as more fully set forth below, the Respondent refused tohonor the request.The Respondent now contends that it was justified in refusing tobargain with the Union in January 1951, when the Union made itsrequest for bargaining in writing, in view of the pendency of therepresentation proceeding before the Board.We find that this con-tention has no merit.Under the circumstances detailed herein, nogenuine question concerning representation of the employees everexisted in this case because at the outset the Respondent did not ques-tion the Union's majority status in good faith; indeed, the Respondentrefused an opportunity to be enlightened as to the Union's majoritystatus and promptly resorted to a systematic campaign of unfair laborpractices to undermine the Union upon learning of its desire to repre-sent the employees in collective bargaining.18 In such a situation theRespondent's position, that it was entitled to await the results of anelection, is not indicative of an acceptance of the principle of collectivebargaining, but rather reflects its belief that its illegal conduct hadprecluded success by the Union in such an election.19Nor would thefact that the Union may have lost its numerical majority justify theRespondent in its refusal to bargain with it on January 16, 1951.Forwe find that any such alleged loss of majority was attributable to theRespondent's prior unfair labor practices.Accordingly, we find that the Respondent refused to bargain col-lectively with the Union on October 4, 1950, and at all times there-after, particularly on or about January 16, 1951, in violation of Section8 (a) (5) and (1) of the Act.We further find, as hereinafter set forth in paragraph numbered2 (m), that the Respondent also refused to bargain collectively, inviolation of Section 8 (a) (5) and (1) of the Act, by granting aunilateral wage increase.2.The allegation of interference, restraint, and coercionThe Trial Examiner recommended dismissal of the- allegation thatthe Respondent engaged in independent violations of Section 8 (a)(1) of the Act. In part, the Trial Examiner discredited certain testi-mony relating to such unfair labor practices; he did not mentioncertain incidents in his Intermediate Report; while, as to other in-cidents which he did report, he concluded that they did not constituteviolations of the Act.We do not disturb the Trial Examiner's resolu-tions of conflicting testimony.However, based on admitted or18The findingin the representationcase was thus induced in the mistaken belief that aquestion of representation had in fact arisen.The M. H. DavidsonCompany,94 NLRB 142.19 See cases cited in footnotes 17 and 18,supra. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDundenied testimony, which we credit, we find that the 'Respondentinterfered with, restrained, and coerced the employees in theexerciseof the rights guaranteed by Section 7 of the Act, in violation of Section8 (a) (1) thereof by the following conduct:.(a)On the morning of October 4, 1950, before the strike began,Plant Superintendent Flanagan interrogated employees ChesterCarknard, Irene Kelly, and Leighton O. Boom concerning their unionactivities, including questioning of Boom as to the composition ofthe Union's plant bargaining committee.(b)On the morning of October 4, 1950, before the strike began,Flanagan stated to Chester Carknard that the Respondent plannedto give a wage raise and asked Carknard to "live with" Flanaganuntil this could be accomplished.(c) In his 1 p. m. speech to the employees on October 4, 1950,Flanagan stated that the Respondent would grant a general wageincrease and urged them in effect not to resort to union organizationand to return to work.(d)On October 5, 1950, Robert Judell, an officer of the Respondent,solicited striker Florence Cassidy to abandon the strike, offered hera wage increase, and stated that he would meet with a committee ofemployees but not with a union representative.(e)On October 5, 1950, Office Manager John Spence, a supervisor,who was authorized by Robert Judell to exhaustallmeansto inducethe strikers to return to work, told striker John McArdle, a memberof the Union's plant committee, that Robert Judell wished to see thecommittee but that Judell did not desire "to talk to the Unionrepresentative."(f)On or about October 6, 1950, Flanagan solicited FlorenceCassidy to abandon the strike, stating that the Respondent could nothave a union in "that tumble-down mill," and suggesting that sheaccompany him to the plant office where he would work out a payraise for her.(g)On or about October 15, 1950, Judell and Flanagan, havingmet striker Michael Sweeney on the street, escorted him to the plantoffice where Flanagan dictated, and Judell typed, a back-to-work peti-tion and asked Sweeney to circulate it among the strikers; Sweeneysigned the petition in the office but did not circulate it, turning itover to the Union.(h) Sometime in October 1950, Robert Judell stated to striker JohnMcArdle, a member of the Union's plant committee : "John, I didn'tthink you would be mixed up like this.We can't afford to- run' themill with the union with our machinery. John, bring all the boysback in, and in a week they will all be satisfied."(i)On October 19, 1950, Flanagan solicited striker Alfred Jensento return to work and, when Jensen indicated that he would not JAMES THOMPSON& CO., INC.465abandon the Union, Flanagan suggested that Jensen obtain a jobelsewhere, stating that a lot of strikers faced loss of their jobs.(j)Flanagan solicited striker Jack Rabbitt to return to work inNovember 1950 on two occasions; on one such occasion, on Saturdaypreceding Thanksgiving, Flanagan offered to give Rabbitt a turkeyfor Thanksgiving; when Rabbitt stated that he would not accept aturkey unless "all the others got one," Flanagan stated that the Re-spondent planned to give such turkeys only to four or five otherstrikers, notwithstanding the fact that the Respondent customarilygave Thanksgiving turkeys to all its employees in previous years.(k)During the strike, Flanagan visited the home of striker WarrenSmith on six separate occasions for the purpose of soliciting him toreturn to work.(1)Sometime in October 1950, Office Manager John Spence urged.striker Irene Kelley to abandon the strike, stated in substance thatthe Respondent would move its mill from Valley Falls rather thandeal with the Union, and warned that the strikers might go hungryas the Respondent could hold out for a year or more.(m) About October 15, 1950, the Respondent increased by $5 theweekly wage of each employee actively at work in the plan duringthe strike.The increase was paid by a $5 bill inserted weekly in eachpay envelope.The Respondent did not advise the employees as tothe reason for the pay increase.About January 1, 1951, the Respond-ent incorporated this increase in the regular weekly pay checks andmade it a permanent wage increase.Noting that "Robert Judell testified that the reason for givingthis increase was that becauseof the strike Respondent did not havea full complement of workersin the plant and those who were work-ing were doing extra work," the TrialExaminerconcluded in sub-stance that the Respondent did not fail to bargain with the Unionby granting this wage increase and that the wage increase "was notmade for the purpose of discouraging union activity."We disagree.It is true that the Respondent did not have a full complement ofemployees as of October 15, 1950.However, the record establishesthat those at work during the strike, although performing work otherthan their customary prestrike assignments, did not performaddi-tionalwork.Overtime pay was available for overtime work.More-over, the Respondent made the wage increase permanent and thuscontinued it in effectafterthe Respondent had a full complement ofworkers.Indeed, Robert Judell admitted at the hearing that theRespondent placed the $5 bills in the employees' pay envelopes, inpart, to reward nonstrikers and replacements for crossing the Union'spicket line.Under the circumstances, we find that the Respondentgranted the $5 wage increase for the purpose of discouraging strike 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDand other union activity.By such conduct, the Respondent interferedwith, restrained, and coerced the employees in the exercise of therights guaranteed by Section 7 of the Act, in violation of Section 8(a) (1).-3.The nature of the strikeAs noted above, the Trial Examiner concluded that the Respondentdid not unlawfully refuse to bargain or engage in any unfair laborpractice during the strike or before the strike.Noting that the em-ployees themselves, as distinguished from union leadership, made thedecision to strike, that the employees themselves testified that theyengaged in the strike in order to procure better wages, and that noemployee testified to any other reason for the strike, the Trial Ex-aminer found that the strike was purely economic in character andthat it was neither caused nor prolonged by any unfair labor practiceof the Respondent.We do not agree.We have found that before the strike began, the Respondent unlaw-fully interrogated employees concerning union activities, urged themto abandon union organization by promising a wage increase, andrefused to recognize and meet with the Union, the majority represent-ative of the employees.We have further found that these unfairlabor practices were reported to the employees and they discussedthem before deciding to strike.We have also found that, after thestrike began, the Respondent engaged in numerous unfair labor prac-tices, including promises of reward to strikers to forego union organi-zation and threats of reprisal against them unless they did so.True,many employees testified, when cross-examined, that they resorted tostrike action because they desired to obtain higher wages.Manifestly,the employees sought to utilize the practice and procedure of collec-tive bargaining as a means of obtaining economic concessions from theRespondent, and they decided to strike when the Respondent refusedto recognize and meet with their representative for the purposes ofcollective bargaining.Contrary to the Trial Examiner, at least oneor two employees did testify in substance that the employees struckbecause the Respondent refused to meet with the Union.While theemployees made the decision to strike, Cohen advised such a course,warning against possible employer reprisals in view of the events ofthe morning of October 4, 1950.Virtually all the incidents set forth in paragraph numbered 2, above,were reported to the strikers assembled at union meetings about thetime they occurred or shortly thereafter.At these union meetings,20The record also contains additional testimony,not discredited by the Trial Examiner,as to alleged unfair labor practices of a similar nature violative of Section 8 (a) (1) of theAct.In view of our disposition of this case,we find it unnecessary to determine whetherthe Respondent engaged in any unfair labor practice not specifically found in this Decision. JAMES THOMPSON & CO., INC.467the strikers customarily took a vote as to whether they desired tocontinue the strike.On all such occasions, the strikers voted to con-tinue the strike without a dissenting vote.Under all the circumstances, we find that the strike was principallya strike for union recognitionas animmediate goal and was causedand prolonged by the Respondent's unfair labor practice, set forthabove.214.The allegation of discrimination in the hire and tenure of employeesA. As to the strikers generally-At the hearing the General Counsel conceded that, except as toLawrence Lozo, the Respondent did not violate Section 8 (a) (3) ofthe Act in failing to reinstate the strikers unless, as he contended, thestrikewas an unfair labor practice strike.The Trial Examinerrecommended dismissal of this allegation of the complaint as to thestrikers generally 22 on two grounds : (a) The strike was not causedor prolongedby anyunfair labor practice; and (b) the Union's offerto return the strikers to work was not unconditional.We disagree.We have found above that the strike was caused and prolonged byunfair labor practices on the part of the Respondent.Moreover, theUnion's offer to return the strikers to work wasunconditional.In itsletter to the Respondent, dated January, 10, 1951, in separate para-graphs, the Union made separate requests that the Respondent re-employ the strikers and bargain collectively with the Union.23 Inlanguage, neither request was expressly conditioned upon the grant-ing of the other request.We believe that a reasonable construction ofthe Union's letter of January 10, 1951, compels the conclusion thatthe Union's offer to return the strikers to work was unconditional.Indeed, in its letter to the Respondent, dated February 7, 1951, theUnion made it abundantly clear that its offer to end the strike andreturn the strikers to work was not conditioned upon the Respondent'sbargaining with the Union.The pertinent part of this letter is asfollows :I will not at this time enter into any further discussion regard-ing your company's meeting with the representatives of this Unionrelative to collective bargaining, inasmuch as the parties havemade their position abundantly clear in previous communications."The fact that a strike directed against an employer's unfair labor practicesmay alsohave an economic objective doesnot deprive the striking employees of their rightsas unfairlabor practice strikers.N. L. R B. v. Remington-Rand, Inc.,94 F. 2d 862, 872 (C. A. 2),cert. den 304 U. S. 576 and 589;N. L. R. B. V.Sartorius,140 F. 2d 203 (C. A. 2);N. L. R. B.v. Stackpole CarbonCo., 105 F. 2d 167, 175-176 (C. A. 3), cert. den. 308 U. S. 605.zsExcluding Lozo.His case isconsidered below._22The letter is set forth in the Intermediate. Report, sectionIII, B, 1, c.227260--53-vol. 100-31 468DECISIONS OF NATIONALLABOR RELATIONS BOARDTherefore I will let this matter rest until some higher authoritythan the parties decide the issue.As you requested I have again read your letter of January 16,1951 and after reading this letter I again wish at this time to offerthat a representative of our Union meet with a representative ofthe company for the purpose of returning all of the company'semployees to work forthwith. I would appreciate your meetingwith our Mr. Peter Zito to work out these details.In making these requests we are aware of the fact that you arerefusing to bargain with our Union collectively and we are notasking you at this time to discuss any other ,question but this oneinasmuch as the issue of collective bargaining is now before theNational Labor Relations Board and inasmuch as that requestwas turned down by your company some time ago.The Respondent, however, refused to meet with the Union for anypurpose.The Respondent now contends that the Union's offer to return thestrikers to work was not unconditional on the further ground that, inits correspondence with the Respondent during `January and Febru-ary 1951, the Union requested that the Respondent meet with a unionrepresentative for the purpose of arranging the details of reinstate-ment of the strikers.We reject this contention, as this did not makethe Union's offer conditional.Clearly, the Union desired reinstate-ment of the strikers, but no more.As the Respondent had indicatedin its letter of January 16, 1951, that it might not reinstate all strikers,the Union merely sought to discuss the matter with the Respondentas a means of obtaining reinstatement for them.As stated above, on January 16, 1951, the Respondent replied to theUnion's offer to return the strikers to work by stating that the Re-spondent "stands ready to take back as many of_ the strikers as ispossible, and without discrimination."We find no merit in the Re-spondent's contention that this was an adequate offer of reinstatement.For, when the Union sought to meet with the Respondent to arrangethe details of reinstatement, the Respondent refused.Moreover, theRespondent does not contend, and there is no showing, that work wasnot then available for a normal complement of employees,' about 73;indeed, the Respondent had a full complement of employees at leastas early as March or April 1951.Finally, whenever strikers individu-ally applied for reinstatement, as a limited number did, the Respond-ent invoked a policy of requiring them to sign an application list foremployment and refused them reinstatement when they declined tosign such list.Even some strikers who signed such list have not been24At that time theRespondent had about 61 employees on its payroll. JAMES THOMPSON & CO., INC.469reinstated, for reasons which do not affirmatively appear. In addi-tion, other strikers, who did not individually' apply for reinstatement,have not been reinstated.On the basis of the foregoing, we conclude that the Respondent un-lawfully failed and refused to reinstate the strikersremaining onstrike on January 11, 1951.As the strike was caused and prolongedby unfair labor practices, when the Union unconditionally offered toreturn all strikers to work, the Respondent was under obligation toreinstate all such strikers, discharging, if necessary,all replacementsto provide jobs for the strikers.25The Respondent's conduct, follow-ing the Union's unconditional application for reinstatement, fell shortof fulfilling this obligation.While stating that it "stood ready toreinstate as many strikers as possible," the Respondent refused to meetwith the Union to arrange the details for reinstatement, and shortlythereafter implemented this position by requiring the strikers to makeindividual applications for employment, thus clearly indicating thatit did not intend to afford the strikers their statutory right to rein-statement.By pursuing a policy of treating the strikersin effect asnew employees, the Respondent, by this conduct alone, deprived thestrikers of their rights as unfair labor practice strikers.26Accordingly, we find that, at least from the date when Respondentrefused to meet with the Union to arrange details for reinstatement,on February 6, 1951, the Respondent refused to reinstate the strikers,thus discriminating with respect to their hire and tenure of employ-ment to discourage membership in the Union, in violation of SectionS (a) (3) of the Act, thereby interfering with, restraining, and co-ercing the employees in the exercise of the rightsguaranteed in Sec-tion 7 of the Act, in violation of Section 8 (a) (1) thereof.B. Lawrence LozoLawrence Lozo, a member of the Union, was the most active em-ployee-organizer on behalf of the Union.He joined the ranks of thestrikers at the outset.The Respondent had knowledge of Lozo'sunion activity which met with Plant Superintendent Flanagan's dis-pleasure.On October 3,'1950, Flanagan reminded Lozo that he,Flanagan, had picked Lozo ". . . out of the gutter" at the time he wasfirst hired by giving him $5 to enable him to eat, and told Lozo to do,his union organizing on his own time. -The Respondent contends that it refused to reinstate Lozo becauseof his connection with a missing bale of material.Shortly after thebeginning of the strike, Lozo and striker Raymond Sullivan were in'° See, for example,BlackDiamond S. S. Corp. v. N. L. R. B.,94F. 2d 875(C. A. 2).26 See,for example,St.Mary's Sewer PipeCo., 54 NLRB 1226;N. L. R. B. v.AmericansMfgCo., 106 F. 2d 61 (C. A. 2). 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDSullivan's car following,a company truck, operated by Flanagan andRobert Judell, to see where they were going to deliver certain materialin order to ascertain whether the consignee operated a union plant.A bale of material, having an estimated value of $250 or $300, fell offthe truck.Fearing that they might be accused of having stolen it,Sullivan stored the bale in his barn.Flanagan and Tudell knew thatthey had been followed by Sullivan and Lozo.Flanagan dispatcheda State trooper to Sullivan's home, and the bale was recovered.Askedby the State trooper whether he wished to press charges, Flanaganreplied that he did not and, addressing himself to Sullivan, stated,according to his own testimony which we credit, "Sullivan, you arelucky, you have someone like me that does not have you arrested. Idon't think you are a criminal. I think you did this thing in a momentof excitement.You are going to get into trouble so long as you hangaround here.Do me a favor and keep away." Sullivan never in--dividually applied for reinstatement and has not been reinstated.Lozo applied for reinstatement on two occasions, about Thanks-giving 1950 and in March 1951. On the first occasion, Flanagan statedthat he had no work.At this time, the Respondent did not have a fullcomplement of workers; and Flanagan admitted in his testimony thathe made this statement, i. e., that there was no work available, becausehe was "annoyed at Lozo." On the second occasion, according toFlanagan's testimony, which the Trial Examiner appears to havecredited as we do, Flanagan, repeating what he had said on October 3,1950, when he objected to Lozo's union activity, again reminded Lozothat he "didn't treat me right" in face of the fact that Lozo had beenbefriended by Flanagan at the time of hiring, and Flanagan referredto the bale incident as reasons for denying him work.The Trial Examiner found that Flanagan regarded Lozo's unionactivity as an act of ingratitude, but concluded that the record did.not establish by a preponderance of the evidence that this was the,reason for denying Lozo reinstatement.We do not agree.As stated above, Lozo was the chief employee protagonist for theUnion.His union activity was known to the Respondent.Flanaganwas annoyed with Lozo as a result of his, union activity.Flanaganrefused to press criminal charges against Sullivan in connection withthe bale incident; and Flanagan admitted that Sullivan did not engagein a criminal act by picking up the bale of material and storing it inhis barn.27Lozo's conduct in this respect at most was no worse thanSullivan's.When Lozo first applied for reinstatement, Flanaganassigned an admittedly false reason for denying reinstatement to Lozo,and did notthenassignthe bale incident, which had by that time taken27 Sullivan did not make an individual application for reinstatement.We believe thatSullivan's conduct was not such as to make him unfit for reinstatement,as the Respondentappears to contend. JAMES THOMPSON & CO., INC.471place, as ground for refusing to reinstate Lozo.We conclude that theRespondent did not deny reinstatement to Lozo because of the rolehe played in the bale incident.On the other hand, as the Trial Exam-iner found, Flanagan from the outset regarded Lozo's union activityas an act of ingratitude.Under the circumstances, particularly inthe light of the Respondent's other unfair labor practices, we believethat the record establishes by a preponderance of the evidence that theRespondent refused to reinstate Lozo on or about a week beforeThanksgiving Day, 1950, and in March 1951, because of his unionactivity.Accordingly, we find that the Respondent discriminated in respectto hire and tenure of employment of Lawrence Lozo to discouragemembership in the Union, in violation of Section 8 (a) (3) of theAct, thereby interfering with, restraining, and coercing employees inthe exercise of the rights guaranteed by Section 7 of the Act, inviolation of Sections 8 (a) (1) thereof.The Effect of the Unfair Labor Practices upon CommerceThe activities of the Respondent set forth in this Decision, occurringin connection with the operations of the Respondent described in,section I of the Intermediate Report, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.The RemedyHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.We have found that the, Respondent has refused to bargain collec-tively with the Union as the representative of its employees.Weshall therefore order that the Respondent, upon request, bargaincollectively with the Union.We have found that the Respondent's employees went out on strikeon October 4, 1950, and that the strike was caused and prolonged bythe Respondent's unfair labor practices.We have also found thatin February 1951, the Respondent discriminatorily refused to reinstatethose employees remaining on strike.The Respondent contends that the strikers should not be reinstatedbecause they allegedly engaged in violence on the picket line and inother misconduct, such as blocking ingress to and egress from theplant.We agree with the Trial Examiner that the record fails toshow that any serious misconduct occurred.As the record does not, 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablish that any striker, including Sullivan and Lozo, engaged inany misconduct which warrants denial of the usual remedy ofreinstatement, we reject this contention.Accordingly, except as stated below, we shall order the Respondentto offer those strikers who have not since been reinstated 2a immediateand full reinstatement to their former or substantially equivalentpositions, dismissing, if necessary, any employees hired since October4,1950, to replace them.If, after such dismissal, there are insufficientpositions remaining for all these employees, the available positionsshall be distributed among them, without discrimination because oftheir union membership, activity, or participation in the strike, fol-lowing such system of seniority or other nondiscriminatory practiceas has heretofore been applied in the conduct of the Respondent'sbusiness.Those strikers for whom no employment is immediatelyavailable after such distribution, shall be placed upon a preferentialhiring list with priority determined among them by such system ofseniority or other nondiscriminatory practice as heretofore has beenapplied in the conduct of the Respondent's business and thereafter,in accordance with such list, shall be offered reinstatement as positionsbecome available, t nd before other persons are hired for such work.Reinstatement, as provided herein, shall be without prejudice to theemployees' seniority or other rights and privileges.We shall also direct the Respondent to reimburse the foregoingemployees, except as stated below, for any loss of pay they may havesuffered byreasonof the Respondent's discrimination against them,by payment to each of them ofa sumof money equal to the amountwhich he normally would have earned as wages from the date of thediscrimination to the date of the Respondent's offer of reinstatement,lesshis or her net earnings during such period, to be computed in themanner hereinafter provided.At the hearing 10 other strikers 29 who have not been reinstatedtestified that they would be unwilling to acceptan offer of reinstate-ment unless the Respondent recognized the Union and/or alteredthe conditions of employment. In view of their testimony, and forreasons which impel our policy of denying strikers back pay whileout on strike and until they make unconditional application for work,we believe it will best effectuate the policies of the Act to conditionthe Respondent's offer of reinstatement to these 10 strikers upon their28They include : Bella McArdle,Earl P.Carknard,Burton Colony,Robert J. Couser, Jr.,Margaret Cox, Helen Crandall,William Daley,Orvin Van Duren,Fred Fisk,Major T.Lloyd,Irene Kelley,Karl Koch, George Lewis, DorisLloyd,D. McGee, Warren Smith,Leroy Tate,Harold Stedman,Raymond Sullivan,Richard Speanberg,and Elizabeth Thurber.Thoseemployees are hereinafter listed in Appendix A.ze Including Patrick Kelly,Chester Carknard,Florence Cassidy, Katherine M. Hyland,Vernard A. LaBarge, Alfred Jensen, Edward Washburn,Rose Jensen,John Bernard Rabbitt,and JohnMcArdle.These employees are hereinafter listed in Appendix B. JAMES THOMPSON & co., INC.473application for work, and to suspend the accrual of their back payfrom the date they testified to the date of application for reinstate-ment.We shall order the Respondent to pay each of these 10 em-ployees a sum of money equal to the amount he or she normally wouldhave earned as wages from the date of the Respondent's discriminationto the date each of them testified at the hearing, and, in the event of arefusal of reinstatement after application therefor, we shall awardadditional back pay to said employees during the period from five (5)days after the date of such application to the date of offer of rein-statement, less his or her net earnings during said periods, to be com-puted in the manner hereinafter provided.Another striker, Leighton O. Boom, testified that he did not desirereinstatement as he had obtained employment elsewhere.We shalltherefore not order that Boom be reinstated.We shall also not awardhim back pay, as Boom obtained his present employment before anydiscrimination in this case occurred and would not have left hispresent job to return to work for the Respondent when the Unionoffered to end the strike.Hence the discrimination did not causeBoom any monetary loss.Of those named in the complaint, four strikers who have been,reinstated were not reinstated until sometime after February 1951:We shall award these employees, namely, Martin Cook, who wasreinstated on March 26, 1951, Jesse Slater, who was reinstated on April23, 1951, Ernest Gragan, who was reinstated on April 30, 1951, andLeon Cook, who was reinstated on June 29, 1951, back pay from thedate of discrimination to the date on which each of them wasreinstated 30We have further found that the Respondent unlawfully refused toreinstate Lawrence Lozo.Lozo testified that he does not desire re-instatement.We shall therefore not order that he be reinstated.However, we shall direct the Respondent to pay him back pay from 1week before Thanksgiving Day, 1950, the date of the first refusal toreinstate him, to the date when he testified at the hearing, less his netearnings during said period, to be computed in the manner herein-after provided.In accordance with our usual practice in such cases, as the TrialExaminer recommended dismissal of the discrimination allegationsof the complaint, we shall not award back pay to any employee forthe period from the date of the Intermediate Report to the date ofour Decision and Order herein.Loss of pay shall be computed on the basis of each separatecalendar quarter or portion thereof during the period from theRespondent's discriminatory action to the date of a proper offer40 These employees are hereinafter listed in Appendix C. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDof reinstatement.The quarterly periods, hereinafter called quarters,shall begin with the first day of January, April, July, and October.Loss of pay shall be determined by deducting from a sum equal to thatwhich these employees would normally have earned for each suchquarter, or portion thereof, their respective net earning s,31 if any, inother employment during that period.Earnings in one particularquarter shall have no effect upon the back-pay liability for any otherquarter.32-We shall also order the Respondent to make available to the Boardupon request payroll and other records to facilitate the checkingof the amount of back pay due and to determine the right to reinstate-ment under our Order.We expressly reserve the right to modify the back-pay and reinstate-ment provisions of our Order herein, if made necesary by a changeof conditions in the future or to make such supplements thereto asmay hereinafter become necessary in order to define or clarify theirapplication to a specific set of circumstances not now apparent.AdditionalConclusions of Law1.All production and maintenance employees and truck driversat Respondent's Valley Falls plant, exclusive of office and clericalemployees, watchmen, guards, shipping clerks, professional employees,and all supervisors as defined in Section 2 (11) of the Act, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.2.TextileWorkers Union of America, CIO, was on October 4,1950, and at all times since has been, the exclusive bargaining repre-sentative of all employees in the aforesaid unit for the purposes ofcollective bargaining within the meaning of Section 9 (a) of the Act.3.By refusing on October 4, 1950, and at all times thereafter, tobargain collectively with the aforesaid Union as the exclusive bar=gaining representative of the employees in the aforesaid appropriateunit, the Respondent has engaged and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.4.By discriminating in regard to the hire and tenure of employmentof some of its employees, thereby discouraging membership in theaforesaid Union, the Respondent has engaged and is engaging in81By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurredbyan employee in connection with obtaining work and working else-where, which would not have been incurred but for the unlawful discrimination and the con-sequent necessity of his seeking employment elsewhere.Crossett Lumber Company,8 NLRB440.Monies received for work performed upon Federal,State, county, municipal,or otherwork-relief projects shall be considered earnings.Republic Steel Corporation v. N. L. R. B.,311 U. S. 7.11F.W. Woolworth Company,90 NLRB 289. JAMES THOMPSON & CO., INC.475unfair labor practices with the meaning of Section 8 (a) (3) ofthe Act.5.By the above unfair labor practices and by otherwise interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, the Respondent has engagedand is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, James Thompson& Co., Inc., Valley Falls, New York, and its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a) Interrogating employees concerning their union membership,activities, and sympathies, or the identity of union committee mem-bers; threatening employees with loss of employment if they joineda union; and granting a wage increase or promising a wage increaseor other benefits to discourage union membership or activity.(b)Discouraging membership in Textile Workers Union of Amer-ica, CIO, or any labor organization of its employees, by dischargingor refusing to reinstate any of its employees because of their unionmembership or activity, or in any other manner discriminating in re-gard to their hire or tenure of employment, or any term or conditionof their employment.(c)Refusing to bargain collectively with Textile Workers Unionof America, CIO, as the exclusive representative of all its productionand maintenance employees and truck drivers at its Valley Falls, NewYork, plant, -exclusive of office and clerical employees, watchmen,guards, shipping clerks, professional employees, and all supervisorsas defined in the Act, with respect to labor disputes, grievances, ratesof pay, hours of employment, and other terms and conditions ofemployment.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities except tothe extent that such right may be affected by an agreement requiring 476 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Textile Workers Unionof America, CIO, as the exclusive representative of all the employeesin the above-described unit with respect to labor disputes, grievances,wages, hours, and other terms and conditions of employment and, ifan understanding is reached, embody such understanding in a signedagreement.(b)Offer to those employees whose names are listed in AppendixA hereto and, upon application, offer to those employees whose namesare listed in Appendix B hereto, immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges, in the manner setforth in The Remedy section of this Decision and Order.(c)Make whole Lawrence Lozo and the employees listed in Ap-pendices A, B, and C, hereto, for any loss of pay they may have sufferedor may suffer because of the Respondent's discrimination against them,by payment to each of them of a sum of money equal to the amounthe or she normally would have earned as wages during the applicableperiod or periods, as the case may be and in the manner set forth inThe Remedy section, less his or her net earning during such periodor periods.(d)Upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records andreports, and, all other records necessary for a determination of theamounts of back pay due and the right of reinstatement under theterms of our Order herein.(e)Post at its plant at Valley Falls, New York, copies of the noticeattached hereto and marked "Appendix D."Copies of said notice,to be furnished by the Regional Director for the Second Region, shall,after being duly signed by the Respondent, be posted by it immediatelyupon receipt thereof and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.sa In the event that this Order is enforced by a United States Court of Appeals,there Shanbe substituted for the words"Pursuant to a Decision and Order,"the words"Pursuant toa Decree of the United States Court of Appeals, Enforcing an Order." JAMES THOMPSONSkCO., INC.Appendix ABellaMacArdleEarl P. CarknardBurton ColonyRobert J. Couser, Jr.Margaret CoxHelen CrandallWilliam DaleyOrvin Van DusenFred FiskMajor T. LloydIrene KelleyKarl KochGeorge LewisDoris LloydD. McGeeWarren SmithLeroy TateHarold StedmanRaymond SullivanRichard SpeanbergElizabeth ThurberAppendix BPatrick KelleyChester CarknardFlorence CassidyKatherine M. HylandVernard A. LeBargeAlfred JensenEdward WashburnRose JensenJohn Bernard RabbittJohn McArdleAppendix CMartin CookJesse SlaterErnest GroganLeon Cook477 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix DNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their unionmembership, activities, and sympathies, or the identity of unioncommittee members; threaten employees with loss of employmentif they joined a union; and grant a wage increase or promise awage increase or other benefits to discourage union membershipor activity.WE WILL NOT discourage membership in TEXTILEWORKERSUNION OF AMERICA, CIO, or in any other labor organization ofour employees, by discharging or refusing to reinstate any of ouremployees, or any other manner discriminating in regard to theirhire or tenure of employment or any term or condition of theiremployment.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form, join, or assist any labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyand all such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized in Section8 (a) (3) of the National Labor Relations Act.WE WILL bargain collectively upon request with TEXTILE WoRx-ERS UNION OF AMERICA, CIO, as the exclusive representative of allemployees in the following bargaining unit with respect to labordisputes, grievances, rates of pay, hours of employment, andother terms and conditions of employment, and if an understand-ing is reached, embody such understanding in a signed agree-ment.The bargaining unit is:All our production and maintenance employees and truckdrivers at our Valley Falls, New York, plant, exclusive ofoffice and clerical employees, watchmen, guards, shippingclerks, professional employees, and all supervisors as definedin the Act.WE WILL offer the employees named below immediate and fullreinstatement to their former or substantially equivalent posi-tions, without prejudice to any seniority or other rights and privi- -:,-,JAMES THOMPSON. & CO., INC.479leges previously enjoyed, and make them whole,for any loss ofpay suffered as a result of the discrimination against them, inthe manner set forth in the section entitled "The Remedy" of theBoard'sDecision :BellaMacArdleEarlP. CarknardBurton ColonyRobert J. Couser, Jr.Margaret CoxHelenCrandallWilliam DaleyD. McGeeOrvin Van DusenFred FiskMajor T. LloydIrene KellyKarl KochGeorge LewisDoris LloydWaren SmithLeroy TateHarold StedmanRaymond SullivanRichard SpeanbergElizabeth ThurberWE WILL offer to the employees named below, upon applica-tion, immediate and full reinstatement to their former or sub=stantially equivalent positions, without prejudice to any seniorityor other rights and privileges previously enjoyed, and make themwhole for any loss of pay which they may suffer as a result ofdiscrimination against them,in the manner set forth in the sec-tion entitled"The Remedy"of the Board's Decision :Patrick KellyChester CarknardFlorence CassidyKatherine M. HylandVernard A.LaBargeAlfred JensenEdward WashburnRose JensenJohn Bernard RabbittJohn McArdleWE WILL make whole the employees named below for anyloss of pay suffered as a result of the discrimination against them,in themannerset forth in the section entitled "The Remedy" ofthe Board'sDecision :Lawrence LozoMartin CookJesse SlaterErnest GroganLeon CookAll our employees are free to become or remain members of TEXTILE.WORKERS UNION OF AMERICA, CIO, or in any labor organization.Wewill not discriminate in regard to hire or tenure of employment or any 480DECISIONSOF NATIONALLABOR RELATIONS BOARDterm or condition of employment against any employee because ofmembership in or activity on behalf of any labor organization.JAMES THOMPSON&CO., INC.,Employer.Dated -------------------By -------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon a second amended charge, filed on April 11, 1951, by Textile WorkersUnion of America, CIO, herein called the Union, the General Counsel of theNational Labor Relations Board, herein called respectively the General Counseland the Board, by the Regional Director for the Second Region (New York,New York), issued a complaint dated July 27, 1951, against James Thompson &Co., Inc., herein called Respondent, alleging that Respondent had engaged inand was engaging in certain unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1), (3), and (5) and Section 2 (6) and (7) ofthe National Labor Relations Act, as amended, 61 Stat. 136, herein called theAct.Copies of the complaint, accompanied by a notice of hearing, were dulyserved upon Respondent and the Union.With respect to the unfair labor practices the complaint alleged in substancethat Respondent (1) on about October 4, 1950, and at all times thereafter refusedto bargain collectively with the Union as the exclusive representative of all em-ployees in an appropriate unit, despite the fact that a majority of the employeesin an appropriate unit had designated the Union as their bargaining representa-tive; (2) during the same period interrogated its employees concerning theirunion affiliations, warned them against joining or assisting the Union, kept itsmeeting places under observation and surveillance, and on or about October 15,1950, granted a wage increase to its employees ; and (3) on or about January 10,1951, refused to reinstate 36 named employees and subsequently refused to rein-state 5 others because they participated in a strike caused and prolonged byRespondent's unfair labor practices, thereby interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.On August 15, 1951, Respondent filed an answer admitting certain allegationsof the complaint with respect to the nature of its business, but denying that ithad engaged in any unfair labor practices.Respondent later filed a demandfor a bill of particulars dated August 27, 1951, which Trial Examiner Buchanan,in an order dated August 31, granted in part. Counsel for the General Counselcomplied with this order.Pursuant to notice, a hearing was held at Albany, New York, from October1 to 8, 1951, before Horace A. Ruckel, the undersigned Trial Examiner dulydesignated by the Chief Trial Examiner.The General Counsel and Respondentwere represented by counsel and participated in the hearing.The Union wasrepresented by an organizer.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.At the conclusion of the General Counsel's case, the'Trial Examiner denied a motion by Respondent to dismiss the complaint for JAMES THOMPSON & CO., INC.481want of proof, but reserved ruling on a similar motion at the conclusion of thehearing.On motion of the General Counsel the allegation of. surveillance wasdismissed.The parties engaged in oral argument and were advised that theymight file briefs with the Trial Examiner by October 23. Subsequently the timewithin which to file briefs was extended to November 20. On this date Re-spondent filed a brief.Upon the entire record in this case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is and at all times material herein has been a Delaware corpora-tion having its principal office and place of business in New York City. Itoperates a manufacturing plant: at Valley Falls, New York, herein called theValley Falls plant, the only one involved in these proceedings, where it isengaged in the manufacture,,; sale, and distribution of buckrams, twines, mosquitonettings, and other loose fabrics and related products.During the year endingDecember 31, 1950, Respondent, in the course and conduct of its business opera-tions, caused to be purchased, transferred, and delivered to its Valley Fallsplant cotton yarn and other materials valued in excess of $750,000, of whichapproximately 90 percent was transported to said plant in interstate commercefrom States of the United States other than the State of New York.During the same period Respondent caused to be manufactured at its ValleyFalls plant products valued at in excess of $1,000,000, of which approximately75 percent was transported from said plant in interstate commerce to Statesof the United States other than the State of New York'II.THELABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, CIO, herein called the Union, is and atall times herein mentioned has been a labor organization admitting employeesof Respondent to membership.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Thealleged refusal to bargain;other alleged acts of interference,restraint,and coercion1.The appropriate unitThe complaint alleges that all production and maintenance employees andtruck drivers at Respondent's Valley Falls plant, exclusive of office and clericalemployees, watchmen, guards, shipping clerks, professional employees, and allsupervisors as defined in Section 2 (11) of the Act, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of Section 9 (b)of the Act.Respondent in its answer denies that the above-described unit is an appro-priate one, but at the hearing proposed no other.The undersigned finds thatthis unit insures to employees of Respondent the full benefit of their rights toself-organization and collective bargaining, and otherwise effectuates the policiesof the Act.1 482DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Representation by the Union of a majority in the appropriate unitDuring the latter part of September 195b,Lawrence Lozo, one of Respondent'semployees,got word to the Union that Respondent's employees were interestedin organization.On October 2, according to Lozo, or on October 3, according toSy Cohen,an organizer and international representative for the Union whosejurisdiction covers Rensselaer County in which Valley Falls is located, andwhose testimony I credit, arrived outside Respondent's plant and talked withLozo.At this time Cohen gave Lozo a number of union application cards andhimself, according to his testimony,obtained the applications of about 14 em-ployees.Observing the interest of the employees,Cohen that afternoon hadcirculars printed and distributed and engaged a hall for a meeting that evening.At the meeting various other applications were received,so that on the followingday, October 4, Cohen had in his hands a substantial number of applications,the precise number and the precise time when he obtained them being of morethan usual importance because Cohen at 10 o'clock on the morning of October 4requested Respondent to bargain with the Union.There are in the record 47 applications of which 32 are not dated.Of the15 dated cards 14 of them are dated October 3 and 1 "October."Lozo testifiedthat 18 of these 47 cards were obtained by him on October 3. Three of thesesigners testified however, that they were not signed up by Lozo but by someoneelse.Respondent urges that this, together with other particulars of Lozo'stestimony,serves to discredit Lozo as to the date upon which all of the cardswhich found their way into his possession were signed.Cohen's testimony,however, is to the effect that prior to 10 o'clock on the morning of October 4he had in his possession,obtained from Lozo and other sources, a total of be-tween 50 and 60 cards, excluding duplicates.Lozo was not particularly im-pressive as a witness and Cohen's testimony is, to a certain extent, discreditedbecause the total number of cards signed,offered in evidence,was only 47.Thereis,however,substantial evidence in the record,and I find, that on the morningof October 4, prior to 10 o'clock,Cohen had in his possession,obtained fromLozo and other sources and including those that he had procured himself, atotal of 47 cards, and that this constituted a majority of the employees withinthe appropriate unit.Respondent contends,however, that a number of these were obtained bycoercivemethods.For example, Dora Masterson,Helen O'Connor,CyrusThurber,Davena Rennie, Jesse Slater,Helen Sweeney,and Mary Cooke testifiedthat Cohen or Pat Kelly, the latter one of the active rank-and-file organizers, insubstance told them,in one or two instances in the presence of other workers,that if they did not sign up in the Union they would no longer have jobs,and thatfor this reason they signed.Some of these witnesses also placed this time after10 a. in.on October 4. Cohen and Kelly denied making any such statements.Some of these witnesses were not too convincing and it is difficult to evaluatetheir testimony..For if there is one thing that this record reveals clearly it isthat union organization was accomplished practically within 24 hours in anatmosphere of enthusiasm which was subsequently dissipated when the strikebegan to fail and the employees wanted their jobs back and regretted theirassociation with the Union.In view of my later findings I do not find itnecessary to resolve the conflict of testimony herein involved.3.The alleged refusal to bargainFrank Flanagan is the superintendent of the Valley Falls plant.He isdirectly responsible to Arthur and Robert Judell, the owners of Respondent JAMES THOMPSON & CO., INC.483whose office is at 112 Prince Street, New York City.Flanagan is in daily com-munication with New York via interoffice communications and by phone, in addi-tion to which Robert Judell, who is assistant treasurer and in charge of the actualmanagement of the plant, visits it on an average of once in 2 weeks. It is clearfrom the record that Flanagan does not make decisions of any great importancehimself but refers such questions to the New York office. Cohen admitted whiletestifying that he ascertained at the union meeting on the evening of October3 that the Judells were the owners of the Respondent, and that he ascertainedtheir New York address. It does not appear, however, that he had any knowl-edge as to the extent of Flanagan's authority at Valley Falls.Cohen admittedlyat no time ever made contact with either of the Judells concerning recognitionof the Union'At 10 o'clock on the morning of October 4, 1951, Cohen called Flanagan onthe telephone, identified himself as a representative of the Union, told Flanaganthat the Union had a majority of the employees, and that he wished to sit downand discuss a contract with him. Flanagan replied, according to Cohen, thathe doubted that the Union had a majority of the employees, to which Cohenanswered that he did not blame Flanagan for doubting him and suggested thata third party, such as a clergyman, check the cards or that an election be heldunder the auspices of the New York State Mediation Board. Flanagan thenwent on to say, according to Cohen, that he would "do it the way he always doneit"' and would calla meeting of the employees that afternoon.The conversationlasted about 5 minutes and "wasn't too unpleasant."Flanagan admitted whiletestifying that Cohen's version of this conversation was substantially accurate,except that instead of saying he would "do it the way he always done it" he-said that he would "like to speak to my people about this," apparently meaning theemployees rather than his supervisors.4.The strike-Following this conversation Flanagan posted a notice calling a meeting of theemployees in the plant at 1 p. m.The Union called a meeting at the same hourat a nearby tavern.During the interval Kelly and other active adherents of theUnion urged the employees to attend this meeting rather than that called byFlanagan, and Cohen came to the mill during the noon lunch period and talkedwith a committee of the Union and a number of other employees at the plantgates urging the same thing.Cohen reported to them that he had telephonedFlanagan and that the latter had refused to meet with him, and a discussionensued about what should be done. Cohen said he thought it possible that Flan-agan would meet with the committee without Cohen being present. Some ofthe employees demured to this suggestion, stating that they should all "stick to-gether."In addition, according to Cohen, various employees reported that Flan-agan had questioned them concerning the union buttons they were wearing thatmorning and advised Cohen of the meeting scheduled for 1 o'clock. Cohen toldthe employees that they were in the majority and they could either go to themeeting called by Flanagan and listen to what he had to say, or they could boycottthe meeting and not return to work after the lunch period. As a result, theemployees assembled around Cohen went "up the hill" to the tavern. Cohen2The only other communication between any representative of the Union andRespondenttook place on January 10, 1951, when, as hereinafter appears, Jack Rubenstein, Statedirector of the Union, wrote Arthur Judell purportedly for the purpose of terminating thestrike which took place on October 4.3There is nothing to indicate what Flanagan meant by this reference.227260-53-vol. 100--32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDwaited in front of the plant to advise other employees of the meeting, after whichlie himself went to the meeting place.As a result of the two rival meetings taking place at the same hour there wasconsiderable milling around among the employees, some attending the meetingcalled by Flanagan,' some the one called by the Union, while others managed tomake both. A substantial majority of the employees ended up at the union meet-ing from which they did not thereafter return to work. I find that they were, asof noon on October 4, on strike.Conclusions as to the Nature of the StrikeThe General Counsel contends that the strike was caused by Respondent's un-fair labor practices consisting of (1) its refusal to bargain with the Union onOctober 4 and (2) certain statements attributed to Flanagan made prior to thestrike.As to the former, I do not find that Flanagan's statements to Cohen onthe telephone constituted a refusal to bargain.Flanagan did not refuse to meetwith representatives of the Union but at the most temporized, giving as his reasonsthat he doubted that the Union had a majority and his desire to talk to the em;ployees at a meeting.Flanagan in fact was not a representative of Respondentwith authority to negotiate with the Union.Moreover, he had never previouslybeen faced with such a situation and it is apparent that Cohen's demand came asa surprise.I find that Respondent had bona fide doubt that the Union, whichhad only begun organization of the employees the previous day, had a majority.His natural reaction, in view of his limited authority in the mill, would be tocommunicate the Union's demand to one of the Judells at New York.He hardlyhad time to do this before the strike was called. I find that the Union did notgo far enough either in forcing its demand for recognition or in bringing itsmajority status to the attention of the proper officials. I do not find that therelations of the parties even reached a point at which Respondent's good faithcould be put to the test eIn fact, Flanagan did not close the door upon a meeting with union repre-sentatives.Cohen himself testified, as has been found, that he told the em-ployees during the lunch hour that he believed that Respondent would meet withthe committee without himself being present, and gave his approval to thiscourse.'It is hereinafter considered whether certain statements made by Flanaganduring the morning of October 4 of themselves constituted unfair labor practiceswhich in turn contributed to the calling of the strike. Counsel for the GeneralCounsel during oral argument cites instances, one involving Irene Kelly andothers involving Chester Carknard and Pat Kelly. Irene Kelly testified thaton November 3 she left a union newspaper and an unsigned application card onher desk because she wanted Flanagan to see it, thinking that perhaps he would4There is little credible evidence as to what Flanagan said at the meeting.One or twowitnesses,for example,Viola Monahan called by Respondent, testified that Flanagan saidthat conditions were such that Respondent could not afford to raise wages,and that itcould not operate the weave shop under a union 1 find that this was the general importof Flanagan's talk and that his remarks concerning the Union did not include any threatsof reprisal or force or promise of benefit such as would remove it from the protection of8 (c) of the Act.-See Bausch tLamb Optical Company,69NLRB 1104.6An employer may not, of course, insist upon bargaining with his employees without thepresence of an outside representative.Flanagan made no such suggestion. It was madeby Cohen to a group of union employees and is of significance only in indicating thatCohen himself did not believe that the Respondent had finally refused to bargain withthe Union. JAMES THOMPSON'& CO., INC.485ask her about it.Kelly was not disappointed. Flanagan, in making his rounds,approached her desk and passed the time of day with her briefly. Later, Kellynoticed that the card was missing, although the union paper remained on herdesk.At the meeting that evening, Kelly signed up with the Union and receiveda union button. In the plant the next morning Flanagan, again making hisrounds, spoke to her.Kelly testified that he touched her right shoulder onwhich she wore her button and said that he thought that he had seen a unionpaper on her desk to which Kelly replied that she had later taken it home.Flanagan then asked her if she had read it and she said she had not becauseshe hadn't time, but that if Flanagan wanted to see it she would go home and getit, to which he replied that she need not mind, that he would obtain one elsewhere.Flanagan testified that he could not recall having noticed the union paper butthat he did observe that there were one or two unsigned union cards and that hetook one of them to examine it. Giving Kelly's testimony its full weight andeffect I find nothing coercive in this incident, and would not even had Kellynot set the stage in the first place.Carknard testified that on the morning of the strike Flanagan came up tohim in the plant and asked him what the union buttons, one of which Carknardwas wearing, were "all about." Carknard informed him that they were organ-izing a union in reply to which Flanagan, according to Carknard, stated that aunion would never work in the plant and that Carknard ought to know that.Flanagan then, according to Carknard, asked him if he knew who the memberof the union committee were and Carknard replied that he did not. Flanagan'stestimony was to the effect that Carknard's button was one of the first that hesaw indicating that the employees were joining the Union, that he asked Cark-nard "what was doing." Carknard reminded Flanagan that he had asked for araise in wages which he had not received. Flanagan replied, according to hisown testimony, that Respondent was going to give a raise and that he wishedCarknard would "live with" him until it could be accomplished.He deniedsaying anything about the Union not working in the plant at that time, but ad-mitted that after his speech to the employees at the 1 o'clock meeting, Carknardcame up to him and said that "the Union will be in here yet," to which Flanaganrejoined that he did not think that a union would work in the plant. Flanagandenied saying anything about a union committee.I did not find Carknard to be a convincing witness.He had considerable diffi-culty in answering questions as to what Flanagan said without embodying hisown conclusions, whereas I found Flanagan to be straightforward and respon-sive.I credit his testimony as against that of Carknard and find that he didnot make the statements attributed to him by the former concerning the unioncommittee. I also find that Flanagan's mention of the inappropriateness of aunion in the mill took place after the 1 o'clock meeting and hence could not havecontributed to the calling of the strike.Moreover, I do not find the remark to becoercive in character.Patrick Kelly, one of the most active of the rank-and-file leaders of the Union,testified that on the morning of October 4 he was wearing a union button in theplant when Flanagan approached him and said: "Pat, I hear there is some talkof a union," to which Kelly replied : "I guess that is right, Frank." This was allthe conversation.I do not find that any of the above remarks attributed to Flanagan constitutedinterference, restraint, and coercion, and assuming that they did there is noevidence that they contributed in any way to the calling of the strike.Thefurther contention of the General Counsel that the union members feared thatFlanagan would attempt to undermine the Union's majority at the 1 o'clock 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting is without foundation in anything that Flanagan said prior to the call-ing of the strike.Numerous witnesses called by the General Counsel testified on cross-examina-tion that theirreasonfor going on strike was to procure better wages.Nonetestified as to any otherreason.Testimony of this type is ordinarily, to mymind, not conclusive as to thecauseof a strike., Strikes are customarily calledby union officials or organizers and their reasons may include a well-groundedfear based upon experience with coercive actions and declarations of the em-ployer immediately prior to the strike that the union strength will be dissipatedunless theemployees are called out onto the picketline.These reasons may ormay not be communicated to the employees themselves. I attach somewhat morethan usual significance to this type of testimony in this case, however, because,as has been found above and as is elsewhere reflected in the record, Cohen, whenhe addressed a group of employees including the committee, outside the plantat noontime on October 4, clearly put it up to the employees whether they shouldstrike or not.He made it clear that they could do as they pleased, that thematter was up to them, that it was theirunion,and that if they struck it wouldhe their strike.At themost,he advised the strike. It is clear to me, on the recordas a whole, that both the organizing and the striking were doneon the spurof the moment and on a wave of enthusiasm engendered solely by the desirefor higher wages and better working conditions. The strike, I find, was purelyeconomic in character and was not caused by any unfair labor practices ofRespondent.There was no refusal, I have found, to bargain with the Unionand theremarksof Flanagan, set forth above, did not constitute interference,restraint,and coercion.B. Alleged discriminatory refusal to reinstate strikers upon the termination ofthe strike1.Events during the strikea.Solicitationof strikersA picket line was thrown across the road leading to Respondent's plant andthe strike continued effective for some weeks when it began to disintegrate andvarious of the strikers returned to work.Up until January 10, 1951, whenRubinstein wrote the Respondent at its New York office a letter which theGeneral Counsel contendsis anapplication for reinstatement of the strikersand in effect a termination of the strike, there was no communication of anykind between Respondent and the Union.Rubenstein's letter is hereinafterconsidered.The General Counsel does contend that it constituted a demandfor recognition or for bargaining. It could not be this and at the same time bean unconditional application for reinstatement.Counsel for the General Counsel, however, contends that certain acts ofRespondent during the strike converted the strike into an unfair labor practicestrike by prolonging it, even assuming that it was economic in origin.Theseevents are hereinafter considered.Jack Rabbitt testified that in November Flanagan visited him on one occasionat his home and asked him to go back to work, tendering him a $5 bill whichhe had in his hand. Rabbitt said he would not go back until the others did.Flanagan, while testifying, admitted that he asked Rabbitt to come back towork and denied that lie had offered him the bill. I credit Flanagan's testimonyin this respect.Around Thanksgiving time Flanagan encountered Rabbitt onthe street and, according to Rabbitt, offered him a turkey for Thanksgiving,which Flanagan said he was givingsomeof the employees.Rabbitt refused JAMES THOMPSON & CO., INC.487the turkey unless everybody got one. It appears from Flanagan's testimonythat it was Respondent's custom to distribute a-number of turkeys to employeesat Thanksgiving time.Accepting Rabbitt's testimony at its face value I do notfind that it constituted interference, restraint, or coercion. John McCardie testi-fied that on October 5, the day following the calling of the strike, he met JohnSpence, Respondent's office manager, on the street and Spence told him thatRobert Judell would like to talk to the committee of union employees but didnot want to talk to the Union's representative. Spence did not testify.AlfredJensen testified that on October 19, while he was on the picket line, Flanaganpassed him and, after mutual greetings, asked him why he did not go back towork, stating that when the union trouble was over there would be a lot ofemployees without jobs, but that if the Union won, the plant moved to closedown. Flanagan admitted asking Jensen to go back to work but denied statingthat the mill would close down. I accept Flanagan's testimony as being inaccord with the fact. Flanagan admitted that during the strike he met FlorenceCassidy, another employee, on the lane going down hill from the mill and askedher to come back to work, and that in substance he stated that Respondentcould not have a union "in that tumbled-down mill."Flanagan also admittedmeeting Carknard on the street and asking him to come back to work. JohnMcCardie testified that on one occasion during the strike Robert Judell en-countered him on the street and, after some other conversation, told him thatRespondent could not afford a union in view of the machinery they had in themill,meaning, I find, that the machinery was obsolete, and the mill was notmaking enough money to pay higher wages, and asked McCardie, a member ofthe union committee, to get the other employees to come back to work andthat he would give them something to satisfy them with their working condi-tions.Judell suggested, according to McCardie, that since McCardie had brokena previous strike he should break this one.McCardie stated that he had infact broken a previous strike. Judell, while testifying, admitted the substanceof McCardie's testimony except that he denied suggesting that McCardie breakthe strike or having any information that McCardie had broken a previous one,and I accept his denial as truthful.Edward Washburn testified that on or about October 11, during the strike, heencountered Robert Judell and had a conversation during which Judell saidthat conditions at the mill were such that Respondent could not afford to runthe mill with the Union and asked him if he wanted Valley Falls to become a"ghost town" like Schaghticoke, a neighboring community.Judell admitted,while testifying, that he probably made these statements, in substance.Thereis nothing to indicate that Judell's reference to a "ghost town" meant anythingother than that the strike itself was bad economically for Valley Falls.I do not find that the above statements attributed to Flanagan and Judellconstitute interference, restraint, and coercion, nor do I find any substantialevidence in the record that, as contended by the General Counsel, they prolongedthe strike and thereby converted it into an unfair labor practice strike. Suchcause and effect may not be presumed.'b.The wage raise granted nonstriking employeesAbout October 14, some 10 days after the beginning of the strike, Respondentincreased by $5 the weekly wage of each employee who was working in the plant' SeeAnchor Rome Mills, Inc.,86 NLRB 1120, where the Board found no proof thatunfair labor practices of an employer during a strike, consisting of letters to three strikersthreatening them with discharge if they did not apply for their jobs by a given date,prolonged the strike. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the strike.The increase was paid by a $5 bill insertedin each payenvelope.Robert Judell testified that the reason for giving thisincrease wasthat because of the strike Respondent did not have a full complement of workersin the plant and those who were working were doing extra work. About Jan-uary 1, 1951, this increase was incorporated in the regular weekly pay checksand became a permanent wage increase. I find without merit the GeneralCounsel's contention that, under the circumstances of this case, thiswage in-crease constituted a failure to bargain with the Union or was made for thepurpose of discouraging union activity.c.The alleged failure to reinstate the 8triker8On January10, 1951,for the first time since October 4, 1950, the Union com-municated with Respondent.A letter written that day was as follows :January 10, 1951Mr. Arthur JudellJames Thompson & Co. Inc.112 Prince StreetNew York 12, N. Y.Re:Valley Fall8'PlantDear Sir :Regarding our present controversy between your company and the union,I am requesting that the company re-employ all of the former employeesof the company who were employed prior to the start of the controversy,and as their representative I wish to state their desire for re-employment.The union likewise requests that you meet with representatives of theunion for the purpose of collective bargaining.The union feels that your refusal to bargain in the past can only resultin misunderstanding and avoidable costs to all parties concerned. I wouldappreciate your setting an early date for such a meeting.In order to facilitate matters, I suggest that copies of answers to thiscommunication be addressed to Mr. By Cohen, Box 496, Albany, N. Y., whowill participate in or handle these negotiations for this office.Very truly yours,[s/dlJACK RUBINSTEINRespondent replied to the above letter on January 16 advising the Unionthat its "stands ready to take back as many of the strikers as is possible, andwithout discrimination."Withrespect to that portion of the Union's letterrequesting a meeting,Respondent reasserted its belief that the Union did notrepresent a majority of the employees and asserted its hope that a representa-tion election,which had been scheduled for January 11, 1951,and which hadbeen postponed at the request of the Union, would take place.A further ex-change of letters followed,the union officials requesting a -meeting with repre-sentatives of Respondent.Each such request was coupled with a contentionthat the Union represented a majority and that Respondent should bargainwith it.Insofar as the Union's letter of January 10 may be said to be an applicationfor the reinstatement of the strikers,it is clear that it was coupled with, if notconditioned upon, Respondent's discussing the question of recognition with theUnion.It is too familiar law to warrant citation that an application for re- JAMES THOMPSON & CO., INC.489instatement must be unconditional to be effective. I do not find that it wasunconditional here.Shortly after January 16 Robert Judell instructed Flanagan to post in themill a list for employees seeking reinstatement to sign.Flanagan's testimonywas to the effect that it was Respondent's belief that the Union's letter ofJanuary 10 presaged a general application of strikers for reinstatement. Infact no such general return to work took place, possibly for the reason, amongothers as is apparent from the testimony of various strikers, that Respondent'soffer to take back all applicants without discrimination was not communicatedto all the strikers.Eleven strikers, however, did return to the plant and affixtheir names to the list. Somewhat later 16 additional strikers made applica-tion in person and were rehired.During the strike Respondent hired somereplacements.The General Counsel conceded during oral argument that if thequestion of an unfair labor practice strike is eliminated, and I have eliminatedit, there is no evidence in the record that Respondent's failure to reinstate anystrikers, with the single exception of Lozo, was discriminatory eLozo came to work for Respondent in April 1950 as a truck driver's helper.His activity as one of the rank-and-file organizers has previously been related.Flanagan admitted that he observed Lozo circulating throughout the mill onOctober 3 on what he believed to be union business, and that he told Lozo thatif he was working for the Union to do so on his own time, reminding him thaton the day he was hired he was hungry and Flanagan gave him $5 to enablehim to eat. Lozo first applied for reinstatement during the latter part ofNovember, and was told there was no work for him.He again applied in March1951, and was refused work by Flanagan who reminded him again of the circum-stances under which he was hired and told him that he was not being reinstatedbecause of his part in taking a bale of goods during the strike.On the occasionreferred to one of Respondent's trucks was being followed by Lozo and Sullivan,another striker, when a bale of material valued between $250 and $300 fell offthe truck and was picked up by the two strikers and put in Sullivan's barn.It was eventually recovered by the police. Sullivan, unlike Lozo, did not applyfor reinstatement.The issue is perhaps a close one, since Flanagan evidentlyconsidered Lozo's joining the Union an act of ingratitude, but I find that thepreponderance of the credible evidence does not establish that Respondent refusedLozo reinstatement for this reason.CONCLUSIONS OF LAW1.Respondent, James Thompson & Co., Inc., is and at all times relevant hereinwas engaged in commerce within the meaning of Section 2 (6) and (7) of the Act.2.Textile Workers Union of America, CIO, is a labor organization within themeaning of Section 2 (5) of the Act.3.Respondent has not engaged in any unfair labor practices within the meaningof the Act.[Recommendations omitted from publication in this volume.]$ For this reason I do not find it necessary to discuss Respondent's contention thatcertain of the strikers are not eligible for reinstatement because of acts of violence duringthe strike, other than to say that in my opinion such acts as occurred were not serious.The strike, as a whole, was conducted in an orderly manner,